DUFRESNE, Judge.
Clarence P. Foret, Sr., plaintiff-appellant, brought suit pro se in district court seeking to compel Charles Wilson, Sheriff of St. Charles Parish, defendant-appellee, to adjudicate to him a piece of property sold at auction, or in the alternative for damages. The legal theory of this suit was that plaintiffs bid of one “silver dollar” was the only bid made in “lawful money”, and therefore that the sheriff improperly sold the parcel to the next highest bidder for 1.4 million dollars. On motion of the sheriff, summary judgment in his favor was granted.
Foret now appeals. The single issue urged here is that Louisiana’s procedural device of summary judgment is unconstitutional in that it violates the right to a civil jury trial as guaranteed by the Seventh Amendment to the United States Constitution. This allegation is without merit. The Seventh Amendment is not applicable to state court proceedings, Minneapolis & St Louis R.R. Co. v. Bombolis, 241 U.S. 211, 36 S.Ct. 595, 60 L.Ed. 961 (1915).
For the foregoing reasons, the judgment appealed from is affirmed, all costs of this appeal to be borne by appellant.
AFFIRMED.